*549OPINION
Per CURIAM:
Plaintiff appealed on questions of law from a judgment of the Court of Common Pleas of Cuyahoga County, entered on the verdict of the jury in favor of the defendant in an automobile accident case.
Under the pleadings and the evidence, the issues of the negligence of the defendant, as well as the contributory negligence of the plaintiff arose and were properly submitted to the jury by the trial court. In order to refute any claim of contributory negligence upon the part of the plaintiff, her counsel offered evidence for the purpose of showing that the driver of the automobile in which the plaintiff was riding was an experienced and careful operator. In offering the disputed testimony, counsel for plaintiff stated in the presence of the jury:
“The purpose is to show that a man who had been army-trained and had done overseas duty, the manner and method in which he drove an automobile. A jury, I think, ought to know something about this man because he isn’t here to testify himself.”
Plaintiff having opened the door as to the question of the competency of the driver, made the disputed evidence competent and admissible, which disposes of the plaintiff’s sole assignment of error. The judgment of the common pleas court is affirmed. Exceptions.
NICHOLS, PJ, GRIFFITH and PHILLIPS, JJ, concur.